In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS

**********************
JEFFERSON SALAZAR GIRALDO, *
                           *                        No. 19-249V
                           *                        Special Master Christian J. Moran
             Petitioner,   *
v.                         *
                           *                        Filed: March 17, 2020
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *                        Hepatitis A vaccine; meningococcal
                           *                        vaccine; human papillomavirus
             Respondent.   *                        (“HPV”) vaccine; influenza (“flu”)
                           *                        vaccine; vasovagal syncope; alopecia
                           *                        areata.
**********************

Jefferson Salazar Giraldo, Woodhaven, NY, pro se;
Alexis B. Babcock, United States Dep’t of Justice, Washington, DC, for
respondent.

                        DECISION DENYING ENTITLEMENT1

      Jefferson Salazar Giraldo, who is representing himself, claims that various
vaccinations injured him as detailed below. He seeks compensation through the
National Childhood Vaccine Compensation Program. 42 U.S.C. § 300aa–10
through 33 (2012). The Secretary has opposed the award of compensation. Mr.
Salazar Giraldo has sought a ruling that he is entitled to compensation. However,


       1
         Because this decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the decision will
be available to anyone with access to the internet. In accordance with Vaccine Rule 18(b), the
parties have 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material before posting the decision.
due to a lack of sufficient evidence to establish injury or causation, Mr. Salazar
Giraldo cannot be awarded compensation. Thus, his petition is dismissed.
I.       Background

      Mr. Salazar Giraldo filed his petition on February 13, 2019. While Mr.
Salazar Giraldo did not present separate counts as a professionally trained attorney
might, the petition does set forth different causes of action. A summary is:

 Count Para.       Vacc. Date      Vaccination                   Injury

                    Nov. 18,       Hepatitis A,
     1      2-7                                           Vasovagal syncope
                     2011           influenza

                    Jan. 16,     Influenza, HPV,     Vasovagal syncope, plus HIV
     2     8-13
                     2014         meningococcal          and alopecia areata

                                                        Vasovagal syncope plus
                      Dec. 2,
     3     14-20                 HPV, influenza          worsening of alopecia
                       2015
                                                              universalis

                                                        Vasovagal syncope plus
                    April 8,     Meningococcal,
     4     21-27                                       worsening of autoimmune
                     2016          influenza
                                                       disease, HIV-1 infection



With the petition, Mr. Salazar Giraldo filed some medical records, including
vaccination records. See exhibits 3, 3a. These records showed vaccination types
and dates consistent with those alleged in his petition.

        On May 13, 2019, after an initial status conference was held, the
undersigned ordered Mr. Salazar Giraldo to file all medical records and/or medical
opinion substantiating his claim. See order, issued May 13, 2019, ECF No.14. In
response, Mr. Salazar Giraldo subsequently filed other medical records. See
exhibit 5. In an August 22, 2019, Mr. Salazar Giraldo stated that he intended not
to file additional medical records. Order, issued August 22, 2019, ECF No. 17.
Because Mr. Salazar Giraldo had completed his submission of information, the
Secretary volunteered to prepare his report.

      The Secretary then filed his Rule 4(c) report on October 22, 2019, contesting
Mr. Salazar Giraldo’s claim of entitlement. See Resp’t’s Rep., ECF No. 21.

                                             2
Respondent noted that Mr. Salazar Giraldo “has not submitted any records
documenting that he suffered from the alleged episodes of vasovagal syncope.”
Resp’t’s Rep. at 4. The Secretary also stated that Mr. Salazar Giraldo “did not
submit any medical records documenting that he suffers from HIV.” Id. While the
Secretary recognized that two medical records could be construed as indicating that
Mr. Salazar Giraldo suffered from alopecia areata,2 he also observed that the
records “do not link the vaccinations to his condition.” Id. at 5. In addition, the
Secretary raised a separate challenge—that the statute of limitations bars almost all
of Mr. Salazar Giraldo’s claims. Id. at 5-6.

       Mr. Salazar Giraldo submitted a document on November 8, 2019, titled
“Motion for court to review decision.” See Pet’r’s Mot., filed Nov. 8, 2019, ECF
No. 23. Based on the contents of the document, the undersigned construed this as
a motion for ruling on the record and directed the Clerk’s Office to docket it. In a
status conference held on November 20, 2019, Mr. Salazar Giraldo confirmed that
he did not intend to file any additional evidence and was ready for the undersigned
to issue a decision based on the record.
       After considering the evidence, the undersigned finds that Mr. Salazar
Giraldo has not met his burden of proof. This is based primarily on petitioner’s
lack of medical records or medical opinion specifically showing: (1) diagnoses of
vasovagal syncope or HIV; (2) onset of vasovagal syncope within the time frame
prescribed by the Table; or (3) evidence of a causal link between his vaccinations
and either HIV or alopecia areata.

II.    Standards for Adjudication

      A petitioner is required to establish his case by a preponderance of the
evidence. 42 U.S.C. § 300aa–13(1)(a). The preponderance of the evidence
standard requires a “trier of fact to believe that the existence of a fact is more
probable than its nonexistence before [he] may find in favor of the party who has
the burden to persuade the judge of the fact’s existence.” Moberly v. Sec’y of
Health & Human Servs., 592 F.3d 1315, 1322 n.2 (Fed. Cir. 2010) (citations
omitted). Proof of medical certainty is not required. Bunting v. Sec’y of Health &
Human Servs., 931 F.2d 867, 873 (Fed. Cir. 1991).

      Distinguishing between “preponderant evidence” and “medical certainty” is
important because a special master should not impose an evidentiary burden that is

       2
         See exhibit 5d; see also exhibit 5, Pet’r’s Aff. (referring to the notation in stating that
“AA is the abbreviation for Alopecia Areata”).
                                                       3
too high. Andreu v. Sec’y of Health & Human Servs., 569 F.3d 1367, 1379-80
(Fed. Cir. 2009) (reversing special master’s decision that petitioners were not
entitled to compensation); see also Lampe v. Sec’y of Health & Human Servs., 219
F.3d 1357 (Fed. Cir. 2000); Hodges v. Sec’y of Health & Human Servs., 9 F.3d
958, 961 (Fed. Cir. 1993) (disagreeing with dissenting judge’s contention that the
special master confused preponderance of the evidence with medical certainty).

III.   Analysis
       The analysis consists of two parts. Section A discusses an injury listed on
the Vaccine Injury Table, vasovagal syncope. Section B examines two conditions
not listed on the Vaccine Injury Table, alopecia areata and HIV infection.3

       A.      Vasovagal Syncope, found in counts 1-4
       Mr. Salazar Giraldo alleges that he experienced vasovagal syncope
immediately after each of four vaccinations he lists in his petition. See Pet. at 5, ¶
4; 6, ¶ 10; 8, ¶ 16; 9, ¶ 23. Vasovagal syncope is contained in the Vaccine Injury
Table for the flu, HPV, meningococcal, and hepatitis A vaccines. 42 C.F.R.
§ 100.3. Mr. Salazar Giraldo bears the burden to present persuasive evidence that
(1) he suffered vasovagal syncope and (2) the onset of his vasovagal syncope
occurred within one hour of vaccination. See Carter v. Sec’y of Health & Human
Servs., No. 04–1500V, 2007 WL 415185, at *3 (Fed. Cl. Spec. Mstr. Jan. 19,
2007); see also 42 U.S.C. § 300aa-13(a) (preventing special masters from awarding
compensation “based on the claims of petitioner alone, unsubstantiated by medical
records or medical opinion.”). If Mr. Salazar Giraldo met his burden on these
subsidiary facts, then Mr. Salazar Giraldo would be entitled to a presumption of
causation.
      Here, Mr. Salazar Giraldo has not offered any evidence to show that he
experienced vasovagal syncope at all, much less that it occurred within this one-
hour post-vaccination time frame. Mr. Salazar Giraldo has not met his burden in
showing an occurrence of vasovagal syncope or causation between his vaccination
and this alleged injury.




       3
          The lack of medical records or opinion establishing certain injuries, onset, and causation
is dispositive of Mr. Salazar Giraldo’s case. Therefore, the undersigned will not reach the statute
of limitations issue raised in the Secretary’s report, see Resp’t’s Rep. at 5-6, in this decision.
                                                     4
      Mr. Salazar Giraldo has argued that he is excused from presenting medical
records documenting vasovagal syncope because the Vaccine Act allows a special
master to make this type of finding. In particular, the Vaccine Act states

            The special master . . . may find the first symptom . . . of
            onset . . . of an injury . . . occurred within the time
            described in the Vaccine Injury Table even though the
            occurrence of such symptom . . . was not recorded or was
            incorrectly recorded outside such period. Such a finding
            may be made only upon demonstration by a
            preponderance of the evidence that the onset . . . of the
            injury . . . did in fact occur within the time period
            described in the Vaccine Injury Table.
42 U.S.C. § 300aa–13(b)(2). As this section specifies, Mr. Salazar Giraldo still
bears a burden of presenting preponderant evidence that he suffered vasovagal
syncope. Mr. Salazar Giraldo has not identified any medical records, even medical
records created years later, that refer in any way to episodes of vasovagal syncope.
In the undersigned’s experience, doctors or their staff will typically memorialize
episodes of syncope after a vaccination because episodes of syncope might recur
with additional injections. The absence of notation in the medical records that Mr.
Salazar Giraldo provided is consistent with a finding that Mr. Salazar Giraldo has
not met his burden regarding the occurrence of vasovagal syncope.

      B.    HIV and Alopecia Areata found in counts 2-4

       Mr. Salazar Giraldo additionally claims that he “acquired HIV from
combined vaccine ingredients and . . . acquired autoimmune disease Alopecia
Areata from . . . vaccine-related injury Vasovagal Syncope,” after his January 16,
2014 vaccinations. Pet. at 6, ¶ 14. Given that both alopecia areata and HIV are
injuries not included in the Vaccine Injury Table, Mr. Salazar Giraldo needed to
provide evidence of causation-in-fact. See Althen v. Sec’y of Health & Human
Servs., 418 F.3d 1274, 1278 (Fed. Cir. 2005).

       With respect to his claim regarding HIV, Mr. Salazar Giraldo provided no
medical records indicating a diagnosis of HIV. Without preponderant evidence
that a petitioner suffers from the condition for which compensation is sought, the
petitioner cannot receive compensation. Lombardi v. Sec’y of Health & Human
Servs., 656 F.3d 1343, 1353 (Fed. Cir. 2011). Furthermore, although Mr. Salazar
Giraldo provided some general information from the Centers for Disease Control


                                            5
and AIDSinfo in conjunction with his motion for ruling on the record, he provided
no medical evidence explaining how vaccinations can cause HIV.
       For his alopecia areata diagnosis, Mr. Salazar Giraldo did provide some
evidence. See exhibit 5d; exhibit 5, Pet’r’s Aff. He submitted a doctor’s note
made contemporaneously during an appointment on June 20, 2015, and has
annotated the document to highlight the notations “AA” and “kenalog.” Exhibit
5d. In his affidavit immediately following this document, Mr. Salazar Giraldo
states “AA is the abbreviation for Alopecia Areata” and “Kenalog injections were
used on (AA).” Exhibit 5, Pet’r’s Aff. Therefore, this decision assumes that Mr.
Salazar Giraldo was diagnosed with alopecia areata on June 20, 2015.

       However, for alopecia areata, evidence of diagnosis is not sufficient to
establish entitlement to compensation. As the Secretary stated in his report, “those
records were generated approximately 17 months after the allegedly causal
vaccines, and also do not link the vaccinations to his condition.” Resp’t’s Rep. at
4-5. Thus, while there may be a diagnosis, there is no evidence of causation. For
the reasons stated, the undersigned finds that Mr. Salazar Giraldo has not shown by
a preponderance of the evidence that his vaccinations caused his alleged HIV and
alopecia areata injuries.

IV.   Conclusion

       Mr. Salazar Giraldo has not established that he is entitled to compensation.
Although he established the fact that he was vaccinated, he did not establish that he
suffered vasovagal syncope or HIV. He also has not presented persuasive evidence
to establish the flu, hepatitis A, HPV, and/or meningococcal vaccines were the
cause-in-fact of any injuries. Therefore, the undersigned finds that Mr. Salazar
Giraldo has not met his burden to show entitlement to compensation.

      The Clerk’s Office is instructed to issue judgment in accord with this
decision if a motion for review is not filed.
      IT IS SO ORDERED.

                                                    Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master



                                             6